In an action to restrain defendants from manufacturing, selling, etc., lipsticks made by a secret process belonging to plaintiff, and for an accounting and damages, order in so far as it denies appellant’s motion to vacate or modify plaintiff’s notice of examination before trial and directs such examination modified so as to direct that the examination be conducted before an official referee, and as so modified affirmed, with ten dollars costs and disbursements to respondent. In our opinion, the defendants’ rights will be sufficiently safeguarded by having the examination before an official referee. Young, Carswell, Davis, Adel and Taylor, JJ., concur.